Parker, P. J.:
The plaintiff does not claim that the defendant ever made any promise to him, or to the G. H. Hammond Company, his assignor, to pay the debt in question, but he seeks to recover upon the theory that the promise to pay, made by the defendant at the time she bid off the property, inured to his benefit and created a cause of action *568in Ms favor. Bruce, who sold the property, was the defendant’s agent, acting for her. In legal effect the sale operated precisely as if it had been made by herself, and the bill of sale was of no effect whatever to pass any title in the property to her. At most it ope rated as a memorandum of sale, to show what was purchased and what was bid. She took her title through the mortgage, and the bill of sale gave her nothing. Bruce was subject to her orders entirely, and a promise made to him was, in legal effect, no different from a mere promise made to herself. Bruce was no more the agent of the mortgagor in selling the property than she herself -would have been had she sold it. Either was obliged to sell it fairly and in the manner required bylaw. Beyond that neither owed any duty to the mortgagor, and very clearly neither -was his agent to promise or direct on his behalf how his equity of redemption in the property should be applied to the ¡payment of his debts. A promise, therefore, made at the time of the sale to Bruce, or to herself, that she would pay the mortgagor’s debt to the G. H. Hammond Company, was not a promise such as would give a right of action to that company, or to its assignee.
The rule laid down in Lawrence v. Fox (20 N. Y. 268), invoked by the plaintiff’s counsel to sustain this claim, is applicable only where the person to whom the promise is made is himself in privity with and under some obligation or duty to the one to whom payment is to be made and himself intends to secure to such party the benefit of the promise. ( Vrooman v. Turner, 69 N. Y. 280, 284.)
In the case at bar Bruce owed nothing whatever to the G. H. Hammond Company, and, if we consider the promise as one made to him, it clearly is not within the rule. And we cannot consider it made to Musgrave, the mortgagor, through Bruce as his agent, for very clearly, as stated above, Bruce had no authority to ask or receive for him any promise whatever upon that subject. The whole arrangement is made by Bruce, without any authority whatever from Musgrave, who does not appear to have had any knowledge of the arrangement nor any opportunity of expressing himself concerning it. It is to be noted that the question presented is not what effect the arrangement made will have as between Musgrave and the defendant, when she is called upon by him to account for the mortgaged property, but whether the promise so made gave a right *569of action against her directly to the G. H. Hammond Company. It is very apparent that the rule invoked by the plaintiff’s counsel does not sustain the claim made.
"Without discussing any of the other alleged errors or reasons given why the plaintiff is not entitled to recover in this action, for the reasons above given, I conclude that the judgment should he reversed and a new trial granted.
All concurred.
Judgment reversed, referee discharged and a new trial granted, costs to abide the event.